  Case: 4:20-cv-00778-SPM Doc. #: 20 Filed: 11/16/20 Page: 1 of 7 PageID #: 74




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

COLETTE EFFIE-JILL FORD,                            )
a/k/a Colette Effie-Jill Wettling,                  )
                                                    )
            Plaintiff,                              )
                                                    )
      v.                                            )           No. 4:20-CV-778-SPM
                                                    )
FAMILY SERVICES,                                    )
                                                    )
            Defendant.                              )

                                  MEMORANDUM AND ORDER

       This matter is before the Court on Defendant Missouri Department of Social Services’

Motion to Dismiss for Lack of Jurisdiction Pursuant to 12(b)(1). (Doc. 13). Plaintiff has filed a

response in opposition to the motion. (Doc. 19). For the reasons stated below, the motion will be

granted.

       I.         BACKGROUND

           On June 15, 2020, Plaintiff Colette Effie-Jill Ford, acting pro se, filed a Complaint in this

case against Defendant “Family Services Division.” Plaintiff alleges that during counseling she

received between 2014 and 2017, Plaintiff was able to remember events that occurred in the 1970s

involving Family Services of Missouri. Plaintiff alleges that Family Services failed to oversee its

employees, and that as a child she was severely abused and tortured. She seeks $10,000,000.00 in

actual and punitive damages. Plaintiff alleges that federal jurisdiction is present because Plaintiff

is a citizen of Florida, Family Services is incorporated under the laws of Missouri and has its

principal place of business in Missouri, and the amount in controversy exceeds $75,000.
  Case: 4:20-cv-00778-SPM Doc. #: 20 Filed: 11/16/20 Page: 2 of 7 PageID #: 75




       II.     LEGAL STANDARD

        Under Federal Rule of Civil Procedure 12(b)(1), a party may move to dismiss an action

based on a lack of subject matter jurisdiction. “In deciding a motion under Rule 12(b)(1), the

district court must distinguish between a facial attack—where it looks only to the face of the

pleadings—and a factual attack—where it may consider matters outside the pleadings.” Croyle v.

United States, 908 F.3d 377, 380 (8th Cir. 2018) (citing Osborn v. United States, 918 F.2d 724,

729 n.6 (8th Cir. 1990)). Here, Defendant’s motion is based entirely on the face of the pleadings,

so the Court construes it as a facial challenge. In evaluating a facial challenge, “the court restricts

itself to the face of the pleadings and the non-moving party receives the same protections as it

would defending against a motion brought under Rule 12(b)(6).” Branson Label, Inc. v. City of

Branson, Mo., 793 F.3d 910, 914 (8th Cir. 2015) (quoting Osborn, 918 F.2d at 729 n. 6). The Court

must accept as true all of the factual allegations in the complaint, but it need not accept legal

conclusions. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The party asserting jurisdiction has the

burden of establishing that subject matter jurisdiction exists. V S Ltd. P’ship v. Dep’t of Hous. &

Urban Dev., 235 F.3d 1109, 1112 (8th Cir. 2000).

       III.    DISCUSSION

        As a preliminary matter, the Court notes that in its Memorandum of Law in Support of

Motion to Dismiss, Defendant Missouri Department of Social Services states that the entity

Plaintiff sued—“Family Services”—is a division of the Missouri Department of Social Services,

a state agency that was created by statute in 1973. See Mem. Supp., Doc. 14, at pp. 2-3 (citing Mo.

Rev. Stat. 660.010.3). Plaintiff does not dispute this point.




                                                  2
  Case: 4:20-cv-00778-SPM Doc. #: 20 Filed: 11/16/20 Page: 3 of 7 PageID #: 76




        In the instant motion, Defendant Missouri Department of Social Services requests that the

Court dismiss the case for lack of jurisdiction pursuant to Federal Rule of Civil Procedure 12(b)(1)

for two reasons: first, because there is no diversity jurisdiction under 28 U.S.C. § 1332; and second,

because the Eleventh Amendment and the doctrine of sovereign immunity bar Plaintiff from

bringing her lawsuit in this forum.

        The Court first considers Defendant’s argument that this Court lacks jurisdiction over

Plaintiff’s claims under the Eleventh Amendment and the doctrine of sovereign immunity.

“Sovereign immunity is the privilege of the sovereign not to be sued without its consent.” Church

v. Missouri, 913 F.3d 736, 742 (8th Cir. 2019) (quoting Virginia Office for Prot. & Advocacy v.

Stewart, 563 U.S. 247, 253 (2011)). It is “a jurisdictional threshold matter.” Harmon Indus., Inc.

v. Browner, 191 F.3d 894, 903 (8th Cir. 1999). “The Eleventh Amendment is ‘one particular

exemplification of [sovereign] immunity.’” Church, 913 F.3d at 742. (quoting Fed. Mar. Comm’n

v. South Carolina State Ports Auth., 535 U.S. 743, 753 (2002)). The Eleventh Amendment

provides that “[t]he Judicial power of the United States shall not be construed to extend to any suit

in law or equity, commenced or prosecuted against one of the United States by Citizens of another

State . . . .” U.S. Const. Amend. XI. “The Eleventh Amendment protects States and their arms and

instrumentalities from suit in federal court.” Webb v. City of Maplewood, 889 F.3d 483, 485 (8th

Cir. 2018). See also Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 100 (1984) (noting

that “in the absence of consent a suit in which the State or one of its agencies or departments is

named as the defendant is proscribed by the Eleventh Amendment.”).

        There are two “well-established exceptions” to the sovereign immunity provided by the

Eleventh Amendment. Barnes v. State of Missouri, 960 F.2d 63, 64 (8th Cir. 1992). “The first


                                                  3
  Case: 4:20-cv-00778-SPM Doc. #: 20 Filed: 11/16/20 Page: 4 of 7 PageID #: 77




exception to Eleventh Amendment immunity is where Congress has statutorily abrogated such

immunity by clear and unmistakable language.” Id. (internal quotation marks omitted). The second

exception is when a state waives its immunity to suit in federal court. Id. at 65. For a state to be

found to have consented to be sued in federal court, such consent must be “unequivocally

expressed.” Pennhurst, 465 U.S at 99. A state will be found to have waived its immunity “only

where stated by the most express language or by such overwhelming implications from the text as

will leave no room for any other reasonable construction.” Barnes, 960 F.2d at 65 (quoting Welch

v. Tex. Dep’t of Highways & Pub. Transp., 483 U.S. 468, 473 (1987)).

        In its motion, Defendant argues that it is as an agency of the state of Missouri that is

therefore entitled to sovereign immunity unless an exception applies. It argues that neither of the

possible exceptions applies. In her response, Plaintiff cites Missouri law governing her claims and

argues that she can establish the elements of negligence under Missouri law. She notes that under

the Eleventh Amendment, a state may consent to be sued in Federal Court; however, she does not

argue that the state of Missouri consented to be sued for claims such as those she raises. Plaintiff

also argues that her tort of negligence is permitted under the “Tort Claims Act,” and she argues

that Defendant does not have immunity against federal cases when Defendant has been entrusted

to oversee and protect innocent children and when they completely breach that duty of care,

causing a child to be gravely injured and suffer lifelong effects. She argues that due to the horrific

breach of the duty of care by government employees, the Eleventh Amendment does not bar states

from being sued. Plaintiff also goes into additional detail regarding the facts of her claim.

        The Court agrees with Defendant that Defendant is an agency of the state that is entitled

to sovereign immunity unless one of the exceptions applies. Several courts have found that the


                                                  4
  Case: 4:20-cv-00778-SPM Doc. #: 20 Filed: 11/16/20 Page: 5 of 7 PageID #: 78




Missouri Department of Social Services, and divisions within that department, are arms or agencies

of the state that are entitled to sovereign immunity under the Eleventh Amendment. See Tex. Cmty.

Bank, N.A. v. State of Mo. Dep’t of Social Servs., 232 F.3d 942, 943 (8th Cir. 2000)

(Missouri Department of Social Services, as an agency of the State of Missouri, was entitled to

Eleventh Amendment immunity); Henderson v. Mo. Dep’t of Soc. Servs., Family Support Div.,

Rehab. Servs. for Blind, No. 4:17 CV 2074 (JMB), 2019 WL 5085870, at *4 (E.D. Mo. Oct. 10,

2019) (noting that “Defendant [Missouri Department of Social Services, Family Support Division,

Rehabilitation Services for the Blind] is an agency of the State of Missouri” and holding that

Plaintiff’s claims against the defendant were barred by sovereign immunity); Cutts v. Berry, No.

4:06-CV-41     CAS,     2006     WL     8459116,      at   *2    (E.D.    Mo.    Oct.    19,   2006)

(“Sovereign immunity extends to states and “arms” of the state. State agencies may assert the

Eleventh Amendment immunity of the State . . . Plaintiff’s claim against the Missouri Department

of Social Services for money damages is therefore barred by the Eleventh Amendment and should

be dismissed.”).

        The Court also agrees with Defendant that neither of the exceptions to Eleventh

Amendment immunity applies in this case. Although the nature of Plaintiff’s claims is not entirely

clear from the Complaint, it appears that she is seeking money damages associated with state tort

claims, and her response in opposition to the instant motion suggests that she is asserting a

negligence claim. With regard to the first exception, Plaintiff does not appear to argue that

Congress has statutorily abrogated states’ Eleventh Amendment immunity for negligence claims,

nor has the Court’s revealed any authority to support that proposition. To the extent that Plaintiff’s

reference to the “Tort Claims Act” could be construed as an argument that the Congress abrogated


                                                  5
  Case: 4:20-cv-00778-SPM Doc. #: 20 Filed: 11/16/20 Page: 6 of 7 PageID #: 79




Missouri’s sovereign immunity by enacting the Federal Tort Claims Act, such an argument is

without merit. Through the FTCA, the federal government waived its own sovereign immunity as

to certain tort claims. See Demery v. U.S. Dep’t of Interior, 357 F.3d 830, 832 (8th Cir. 2004)

(quoting 28 U.S.C. § 2674) (“The FTCA generally waives the federal government’s sovereign

immunity for certain torts committed by government employees.”); see also Compart’s Boar

Store, Inc. v. United States, 829 F.3d 600, 604 (8th Cir. 2016) (“Under the FTCA the United States

has consented to be sued in tort ‘in the same manner and to the same extent as a private individual

under like circumstances.’”) (quoting 28 U.S.C. § 2674). The FTCA does not address the sovereign

immunity of the states.

        With regard to the second exception, Plaintiff also does not argue that Missouri has waived

its sovereign immunity for claims such as Plaintiff’s. As Defendant points out, although Missouri

has waived its sovereign immunity in certain specific circumstances, none of those circumstances

are relevant here. See Mo. Rev. Stat. § 537.600 (waiving sovereign immunity for certain claims

involving negligent operation of motor vehicles and dangerous conditions on a public entity’s

property).

        Because Defendant is entitled to sovereign immunity on Plaintiff’s claims, the Court lacks

jurisdiction over the case, and Defendant’s motion to dismiss must be granted. The Court need not

address Defendant’s second argument.

       IV.     CONCLUSION

       For the reasons stated above,

       IT IS HEREBY ORDERED that Defendant’s Motion to Dismiss for Lack of Jurisdiction

Pursuant to 12(b)(1) (Doc. 13) is GRANTED.


                                                6
  Case: 4:20-cv-00778-SPM Doc. #: 20 Filed: 11/16/20 Page: 7 of 7 PageID #: 80




       IT IS FURTHER ORDERED that this case is DISMISSED for lack of jurisdiction.




                                           SHIRLEY PADMORE MENSAH
                                           UNITED STATES MAGISTRATE JUDGE

Dated this 16th day of November, 2020.




                                          7
